JAMES E. GRAVES, JR., Circuit Judge,
dissenting:
Because I would conclude that the district court plainly erred in its application of a 16-level enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i), I respectfully dissent.
Gomez was convicted under Colorado statute section 18-18-405(l)(a). The Colorado Supreme Court concluded in People v. Abiodun, 111 P.3d 462, 466 (Colo. 2006), that the conduct criminalized in section 18-18-405(l)(a) represents a single crime and not separate offenses. In the subsequent case of People v. Valenzuela, 216 P.3d 588, 592 (Colo. 2009), the Colorado Supreme Court repeatedly reiterated the holding of Abiodun and likewise found that “section 18-18-405(l)(a) creates one single offense.” Valenzuela, 216 P.3d at 592-93.
Thus, I agree with the majority’s acknowledgment that Valenzuela did not overrule Abiodun. However, then the majority concludes that Valenzuela “arguably undermined [Abiodun’s] holding that subsection (l)(a) constitutes a single, indivisible crime.” It did not. Consequently, I disagree with the majority’s conclusions that there is no clear controlling authority and that Colorado jurisprudence provides conflicting interpretations of Gomez’s prior crime of conviction.
Under the categorical approach, the statute is indivisible and categorically broader than the generic definition of a drug trafficking offense under the Guidelines. As Colorado’s jurisprudence is not conflicting, the error was clear and obvious. While the majority does not reach prongs three and four of the plain error analysis, I conclude that the error clearly affected Gomez’s substantial rights and “seriously affects the fairness, integrity, or public reputation of the judicial proceedings.” United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005). Further, we have granted relief in similar circumstances. See United States v. Martinez-Rodriguez, 821 F.3d 659, 667 (5th Cir. 2016).
For these reasons, I conclude that the district court did plainly err in its application of the enhancement. Because I would vacate and remand, I respectfully dissent.